Citation Nr: 1644543	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  08-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for hypertension. 



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to March 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a 10 percent evaluation for hypertension.  By    a Decision Review Officer decision dated in December 2011, the evaluation for hypertension was increased to 20 percent, effective October 30, 2006 (the date of receipt of the claim for a higher rating).  The Veteran is living overseas, and the Pittsburgh, Pennsylvania, RO has assumed jurisdiction over this foreign case. 

The record reflects that the Veteran requested a Travel Board hearing but that he subsequently cancelled the request.

The Board in November 2012 remanded the claim for additional development, and it now returns to the Board for further review.  While the Board in its remand noted that the record consisted of both a paper claims file and electronic records, the entire record was subsequently converted to an electronic claims file, inclusive of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

During the period on appeal the Veteran has required continuous medication for control of hypertension; his documented diastolic pressure has been predominantly 110 (mm Hg) or more but less than 120.


CONCLUSION OF LAW

The requirements to establish an evaluation higher than 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letters in December 2006 and April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. While the Board remanded the claim in August 2012 for additional development inclusive of a VA examination or alternative examination and treatment records to support the claim, the Veteran has not made himself available for a VA examination and has not provided records of any additional private examination supportive of his claim.  He did previously submit a February 2009 examination report by a private care provider.  

The Board notes in this regard that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, the Veteran's residence abroad in Australia and his failure to additionally cooperate in the development of his claim constrains the VA's capacity to assist him.  

Recognizing these constraints including due to the Veteran's uncooperativeness,  the Board finds that despite the failure to obtain a new VA examination, the requirements of the Board's November 2012 remand have been substantially fulfilled.  Accessible records were obtained and letters were sent to the Veteran at his last known address requesting authorization for release of records and notifying him of a scheduled VA examination.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has not identified any outstanding medical records pertaining to the period under review that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Evaluating Hypertension 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis   of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension is rated under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101. Under this Code, a rating of 10 percent is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A rating of 20 percent is assigned with diastolic pressure predominantly 110 or more or with systolic pressure predominantly 200 or more. A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more. A rating of 60 percent is assigned for diastolic pressure predominantly 130 or more.

The Veteran's claim for increased rating was received in October 2006.  

The Veteran was scheduled for a VA examination in Newark, New Jersey, in January 2007, but failed to appear for that examination.  

The Veteran was seen at a VA facility presenting with elevated blood pressure readings of 214/129, 208/142, 210/115, 215/120 and 190/120, and was referred to the emergency department, where his presenting blood pressure was 199/133.  He reported that he was compliant with medications.  No end-organ damage was detected.  He was administered medication with blood pressure reduced to 184/112 in one-half hour.  His anti-hypertensive prescription was changed.

A week later in July 2007 the Veteran again presented to a VA care provider for hypertension care, reporting that he was running low on his medication.  Blood pressure readings were taken of 188/117 and 182/112, with a recheck reading of 174/130.  This was brought down to readings of 146/96 and 149/97 in one-half hour with administered medication.  

VA telehealth records noted blood pressure readings on different days in August 2007 of 174/112, 194/112, and 188/112.  A recheck on the same day as the 194/112 reading produced a reading of 204/104.  Another August 2007 VA treatment on a different day noted readings of 184/112, 170/110, 160/114, and 156/120.  

The Veteran was seen for a renal/hypertension consultation at the East Orange, New Jersey VA facility another day in August 2007.  Blood pressure was then 160/120.  A history was noted of blood pressure of 199/133 in July 2007.   

An August 2007 East Orange, New Jersey VA treatment record noted a telephonic contact with the Veteran, with a reported blood pressure reading that morning of 204/104, and a reading the day prior of 188/112.  

By a May 2008 letter the Veteran informed that his current residence is in Australia, not New Jersey.  The Veteran then requested that some accommodation be made for examining him where he now resided.  

Nonetheless, the RO by a June 2008 letter informed the Veteran that he was scheduled for VA examinations in East Orange, New Jersey, later in June 2008.  In a July 2008 notice response, he informed that he had no additional evidence to support his claims.  

In an August 2008 VA Form 9 the Veteran informed that he had become a permanent resident of Australia, while noting that he had past VA treatment at    VA medical centers in East Orange and Newark, New Jersey.  

In an August 2008 letter the Veteran voiced disappointment that he had not been granted an increased rating based on his past VA medical records.  He did not then provide any new medical evidence supporting the status of his hypertension.  

In a September 2008 letter the Veteran explained that he resided in Australia with his Australian wife, and that he could not assure a fixed address, having to move frequently for employment.  He provided a permanent contact address with a contact person residing in New Jersey.  He then informed that he would be willing to travel for a VA examination at the nearest VA facility, whether in Hawaii or Guam or California, if VA would finance his travel for the examination.  

In December 2008 instructions for completing examinations in foreign locations to support VA claims were sent via facsimile to the Federal Benefits Unit/Consular Section in Sidney, Australia.  

In January 2009 the Veteran sent a letter via the American Citizen Service, U.S. Consulate, Sidney, Australia, informing that he was scheduled for an examination  in February 2009 to be conducted by his general practitioner, to address medical questions posed by VA in support of his claims.  

In an April 2009 letter, an Australian physician reported having examined the Veteran in February 2009.  He noted that multiple blood pressure readings taken on a single day in February 2009 "confirmed his blood pressure at [210/110 mmHg]," and that "[f]rom self monitored blood pressure recordings these values are typical of blood pressures for [the Veteran]."  The examiner also noted ongoing prescriptions for anti-hypertensive medication.  

In a May 2009 letter, an Australian physician noted that the Veteran's blood pressure readings "historically have been markedly elevated with home blood pressure readings and office blood pressure readings greater than 200/130."  However, that physician did not document any current elevated blood pressure readings or elevated readings within the claim period.  Hence, his statement of historical elevated readings ultimately does not serve to support the claim.  

VA treatment records up to 2008 reflect a continued diagnosis of hypertension   with prescribed medication for control over the course of the claim period.  They document a few instances of elevated blood pressure with readings at or above 120 diastolic, while suggesting that this occurred when the Veteran was not taking his medication or when prescribed medication was no longer effective, though with blood pressure quickly brought under better control with prescribed medication.  

These VA treatment records and the received record from the Australian physician reflect hypertension with blood pressure predominantly above 110 diastolic but not predominantly at or above 120 diastolic.  The preponderance of the competent, credible evidence is against the Veteran's blood pressure being predominantly 120 or above diastolic.  Hence, the Board concludes that the preponderance of the evidence is against the Veteran's hypertension meeting the criteria for the next higher, 40 percent rating for hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.

While the Board does not doubt that the Veteran sincerely believes that his hypertension warrants a higher rating than the 20 percent assigned, the Veteran, as a layperson, is not competent to address the nature or severity of his hypertension, which disease diagnosis and assessment is generally is beyond the purview of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Rather, as reflected in the rating criteria, the presence or absence of specific blood pressure readings and the prescription of medications for blood pressure control are substantially determinative of whether the currently assigned 20 percent or the   next higher 40 percent rating is warranted for the Veteran's service-connected hypertension.  Id.  Thus, while the Veteran in an August 2012 submission asserted that his blood pressure "has predominantly exceeded systolic of 200 and/or diastolic of 130 or more," he has not presented medical evidence to support this, and the Board does not find this assertion to be competent and credible evidence to support the claim. 

As the Veteran detailed in letters submitted in July 2007 and July 2008, he recently was on two occasions prescribed additional medications for control of his hypertension, with elevated blood pressure readings documented in VA treatment records.  In a July 2007 letter he reported that these included readings of 188/117 and 182/133, in July 2007 at the Lyons VAMC, with referral to the emergency department, with ER readings then of 177/125, 218/171, 187/148, and 194/133.  

In the July 2008 letter he reported that in July 2007 at a VA treatment the readings were 214/129, 208/149, and 220/112, with subsequent ER evaluation the same day with a reading of 199/133.  He then reported that on a subsequent VA visit in July 2007 a blood pressure reading was 188/117, again with a referral to the ER, with readings then of 177/125, 218/171, 187/148, and 194/133.  He reported that subsequently upon referral to the VA renal clinic in August 2007, his blood pressure readings were 186/133 and 160/120.  He added that upon neurology and orthopedic appointments in August 2007, his blood pressure readings were 184/112, 175/106, 161/120, and 156/120.  

These submissions by the Veteran are mostly consistent with the documented VA treatment records.  However, they ultimately do not support the Veteran's claim   for a higher rating than that assigned.  The Veteran's reports of highly elevated readings of  218/171 and 187/148 at a single VA ER visit are not reflected in obtained VA treatment records, but are reported to have occurred on the same day that the documented 194/133 reading was obtained.  That isolated day of elevated readings is duly noted, but does not reflect a predominant circumstance.  Rather, it appears from the record to reflect one of two isolated instances of poorly controlled or uncontrolled blood pressure in July 2008, for which the Veteran received prompt VA care which quickly brought his blood pressure under better control through changed prescriptions.  Thus, these instances do not reflect a predominant circumstance but rather instances of VA care bringing better control to his hypertension.  While the Veteran has been beyond the reach of VA care since his move to Australia, he has not provided documentation of predominantly elevated blood pressure readings since his move as would support a higher disability rating than the 20 percent assigned.  The April 2009 letter by an Australian physician addressing a current blood pressure reading is consistent with past VA readings below 120 diastolic. 

Accordingly, as the most probative evidence indicates the Veteran's diastolic pressure was not predominantly 120 or more, a rating in excess of 20 percent is not warranted.

The Board has considered staged ratings, but there is presented no interval within the claim period during which diastolic pressure was predominantly 120 or greater, with the preponderance of the evidence against.  Hence, staged ratings are also not warranted.  Hart.  

Other Considerations 

The Board has also considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are accordingly adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The applicable criteria for rating hypertension including next-higher ratings are blood pressure readings and prescribed medications, which encompass the signs and symptoms of disease presented.  

Finally, the Veteran has not asserted, and the evidence of record does not      suggest, that the Veteran's hypertension renders him unable to obtain or maintain gainful employment.  The Board accordingly finds that a request for individual unemployability is not raised by the issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 20 percent for hypertension is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


